Citation Nr: 1740744	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a service-connected low back disability, currently rated 10 percent from August 20, 1995; 20 percent from January 25, 1995; and 40 percent from August 10, 2016.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1989 to August 1992.  His awards and decorations included: a National Defense Service Medal and a South West Asia Service Medal.  The Board sincerely thanks him for his service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned in an October 2015 Video Conference hearing; a transcript of which is associated with the record.  This matter was remanded by the Board in March 2016 for further development.

The Board's March 2016 decision additionally took limited jurisdiction to remand the Veteran's claim for headaches to the RO to provide a Statement of the Case.  A statement of the case was issued in September 2017; however the issue has not yet been perfected or certified to the Board.  Therefore, the Board does not currently have jurisdiction over the headache claim.  


FINDING OF FACT

Prior to August 10, 2016, the Veteran did not have forward flexion of the thoracolumbar spine that was limited to 30 degrees or less; from August 10, 2016, the thoracolumbar spine was not ankylosed unfavorably. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for thoracolumbar spine limitation of motion prior to August 10, 2016, and for a rating in excess of 40 percent from that date, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. Notice and Assistance Requirements

The Veteran was provided with VA spine examinations in May 2005, May 2006, November 2010, October 2012, and August 2016.  The record does not reflect that these examinations were inadequate for purposes of determining an appropriate schedular rating. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder or took a medical history, and performed an appropriate examination.  The Board recognizes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 created a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The most recent examination found that the Veteran met the criteria for 40 percent, the next highest rating does not consider limitation of motion, as such Correia is not applicable.  Further, remand for a retrospective Correia opinion would result in a further and unnecessary delay and would result in little benefit to the Veteran, if any.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, the Board notes that neither the Veteran nor his representative has challenged the adequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Therefore, the VA examinations for these claims do not require remand to comply with Correia.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experienced.  The Veteran's wife's and representative's statements describing observations of the Veteran are competent evidence to the extent that those individuals can describe what they observed.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).  As neither of these individuals has been shown to have the required training or experience necessary to make medical determinations, to the extent that any statement attempts to suggest a medical finding or conclusion, they are not competent to do so.  

B. Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4 .45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

II. Increased Rating: Spine

A. Rating Criteria

As an initial matter, the Board notes that the evaluation criteria for spine disabilities changed in September 26, 2003.  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, the Veteran's claim for increase was filed on December 30, 2004.  Thus, looking one year back, the period on appeal does not fall within the timeframe where the prior criteria were effective.  As such, the Board shall not consider the pre September 26, 2003 rating criteria in its analysis.  

The general rating formula for rating diseases and injuries of the Spine is contained in 38 C.F.R. § 4.71a.  The Veteran's current low back disability is currently rated under Diagnostic Code 5242.  Prior to August 10, 2016, the Veteran's low back disability was rated under Diagnostic Code 5237.  The Board observes that both Diagnostic Codes are considered under the General Rating Formula for Diseases and Injuries of the Spine.  As such, the Board observes that although the Diagnostic Code of the low back disability has changed during the period on appeal, it will not affect the manner in which the Board shall consider the severity of the Veteran's low back disability as the rating criteria for lumbosacral sprain and degenerative arthritis are identical.  

For a rating of 20 percent there must be either: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  Diagnostic Code 5237, 5242.

For a rating of 40 percent there must be either: forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

For a rating of 50 percent there must be unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For total schedular rating there must be unfavorable ankylosis of the entire spine.  Id.

B. Factual Background

In the December 2004 claim, the Veteran stated that his back symptoms had worsened, causing excruciating pain.  He missed work due to this pain.  At times the pain was so strong that he could not "make it to the car to go to the hospital."  He experienced pain four out of seven days a week.  Five to six times a year he was "out of commission" and unable to get out of bed.  

In an April 2005 VA medical record, the Veteran' complained of low back pain since 1992.  Since then, his pain has been intermittent, but worsened in the last eight months.  His pain was exacerbated at any time without association to activities.  He denied, in part, any weakness.  He was found to have no apparent spinal deformity.  Testing for thoracic lumbar tightness showed normal range of motion, but induced pain.  Muscle strength of the lower extremities was normal.  The clinician found mild tenderness upon examination for upper lumbar and thoracic paraspinal muscles.  He opined that the Veteran's back pain was likely due to myofascial pain and spasm.  

In the May 2005 VA spine examination, the Veteran complained of pain that occurred three-to-four times a week that lasted for four days.  Every two-to-three months, he experienced severe pain that rendered him bed ridden for two-to-three days.  The pain was spontaneous, and relieved by rest, and medication.  He was able to function with medications, but also required complete bed rest.  When he had severe pain he could not walk or move.  He advised that a doctor recommended bed rest as needed.  Over the last year, the Veteran claimed that he had been bed-ridden five to six times for a total of 20 days.  He lost 20 to 24 work days a year due to back pain.  

Upon examination, the VA examiner found no radiation of pain on movement, no muscle spasm, and no back tenderness.  Bilateral straight leg raising was negative.  There was no ankylosis of the lumbar spine.  Flexion was 78 degrees without pain, extension was 25 degrees with pain at that point.  Right lateral flexion was 30 degrees with pain at that point.  Left lateral flexion was 16 degrees with pain at that point.  Right and left rotation was noted as normal (zero to 45 degrees).  The Veteran's range of motion was additionally limited by pain, but not weakness, fatigue, lack of endurance, or incoordination after repetitive use.  Upon review of X-rays, the Veteran was diagnosed with mild disc degeneration at L4 to L5, and lumbar spondylosis 

In an April 2005 VA medical record, the Veteran complained of worsening intermittent pain for the last eight months.  This pain was sometimes exacerbated, and was not associated with activities.  Pain was relieved with medication and rest.  He was noted to have an unremarkable examination, but with mild tenderness of the upper lumbar and thoracic paraspinal muscle.  His back pain was assessed as likely myofascial pain and spasm.  

In a May 2005 VA medical record, the Veteran complained of worsening intermittent pain for the last eight months.  He performed pelvic tilt, hip left/bridge, curl-ups, pelvic rotation, and back extensions independently.  

In a September 2005 VA medical record, the Veteran complained of dull, throbbing low back pain that extended from the mid-back to the lumbosacral area.  This pain used to occur once to twice a week, but has progressively worsened in frequency and severity in the last six months.  He reported that his pain occurred every day and fluctuated from a four to seven-and-a-half out of 10, with 10 being the worst.  He stated that his back pain was most uncomfortable when he was sitting.  Upon examination, bilateral straight leg testing was negative.  He had a normal range of motion of the spine, and no point tenderness was noted along it.  He was assessed with chronic low back pain. 

In the September 2005 statement, the Veteran stated that his low back disability had worsened.  He was in constant pain, and took pain medication daily.  He had problems sitting, squatting, running, climbing stairs, and standing for a long period of time.  

In an April 2006 VA pain clinic note, the Veteran complained of constant back pain that was once intermittent.  Sitting exacerbated his pain.  He owned his own company and worked full time.  Upon examination, it was noted that the Veteran had a loss of normal lumbar lordosis.  He had a normal active range of motion with both extension and flexion.  

In an April 2006 statement, the Veteran reported that the frequency and intensity of his back pain had increased.  He was unable to pick up his one-year-old son when he wanted to be held.  He concluded that his pain was becoming intolerable, and that it was becoming more difficult to function on a daily basis.  

In the May 2006 VA spine examination, the Veteran complained of recurrent low back pain primarily located in the mid line in the low back area.  He experienced constant pain, and was no longer able to sit for prolonged periods of time, bend repetitively, or lift anything heavier than five-to-ten pounds.  He reported that he owned and ran his own carpet cleaning company.  He denied missing time from work, but his "major functional impairment" was that he had others perform work for him.  

Upon examination, the VA examiner noted that the Veteran's posture was normal, but that he refused to sit during the examination, as sitting for prolonged periods of time appeared to aggravate his constant back pain.  The Veteran's gait was normal, and he did not require the use of an assistive device.  Inspection of the spine revealed normal positon of the head, spinal symmetry, and spinal curvature.  There was not radiation of pain upon movement.  There was a mild muscle spasm to the paraspinal muscles in the low back area, and straight leg raising of the right was equivocally positive at around 70 degrees, and negative on the left.  There was no fixed position of the lumbar spine.  Range of motion testing showed flexion of 90 degrees with pain, and extension to 30 degrees without pain.  Right and left lateral flexion was 30 degrees without pain, and right and left rotation to 30 degrees without pain.  Following repetitive use testing, the lumbar spine's function was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of intervertebral disc syndrome or radiculopathy.  Review of imaging studies showed mild disc degenerate at L4 to L5, and early facet joint arthritis at L4 to L5 and L5 to S1.  He was diagnosed with mild disc degeneration and facet joint arthritis. 

In a July 2006 VA primary care note, the Veteran complained of chronic low back pain.  In the last three weeks, he missed two days a week due to pain.  He did not respond to physical therapy.  He was able to sleep nine to 10 hours a day.  Review of an MRI showed disc bulging at many levels as well as an annular tear, and impingement of the L4 nerve root.  

In a November 2006 private medical record, the Veteran complained of low back pain.  He reported that "over the years" he would experience three to four episodes of back pain that would put him "down to the ground," and that he would require emergency room visits.  Over the last year-and-a-half his pain became constant.  This pain was primarily localized to the lower lumbar spine.  Proximal and distal pain was not reported.  There was no focal or paralumbar pain.  His pain increased with activity, but not with exercise.  He preferred walking over sitting and standing.  In the past he was able to get relief in the supine position, but presently could not.  He did not get relief in the prone position.  His pain did not worsen as the day went one.  When he sat, he did not need to change positions frequently.  His pain was aggravated with prolonged sitting and lifting.  There was not increase in back pain with Valsalva-like maneuvers.  Upon examination, the Veteran's posture, lumbar lordosis, and abdominal girth and muscular tone were normal.  Forward flexion was 50 degrees.  Rising from the fully forward flexed positon was accomplished "with ease," and with no report of low back pain.  Right lateral bending was 15 degrees, with left lateral bending being 20 degrees.  Extension was 20 degrees, with the Veteran reporting low back pain.  Palpation of the lumbar spine showed no focal areas of tenderness.  Review of provided imaging studies (X-ray and MRI) showed decreased disc height at L4 to L5.  The MRI additionally showed annular tearing posteriorly in the left foramen.  L5 to S1 showed minimal decreased disc height.  There was not disc bulging.  The private clinician's impression was the Veteran's pain symptoms were likely coming for the L4 to L5 disc space.  

In an October 2006 VA telecare triage note, the Veteran complained of worsen back pain for the las three months.  His pain was rated as a nine out of 10.  Pain medication no longer provided relief.  He was noted to have new or worsening difficulty walking. In another VA record from this month, the Veteran complained of limited relief from lumbar epidural treatment.  Examination of the back limited due to pain.  He had a limited range of motion, the lumbar spine was mildly tender to palpation, and his sensation was intact. 

In a November 2006 VA neurosurgery note, review of imaging studies showed a normal lordotic curve of the lumbosacral spine, that the disc spaces were well maintained, and the sacroiliac joints were open.  There were no fractures or subluxation.  

In a December 2006 VA primary care note, the Veteran was noted as not showing the symptoms of spinal stenosis.  Physical examination was unremarkable.  In another VA medical record from this month, the Veteran complained of back pain that severely impaired his functioning, including only being able to walk several blocks due to pain.  Pain was worse with sitting, and improved when he stood or constantly changed his position.  His pain was constant, and would increase with severity during an acute exacerbation.  He was noted as independent in activities of daily living, but he was in constant pain.  He was noted as constantly changing position from standing to sitting during the examination.  He was found to have mild scoliosis with decreased lumbar curvature.  He was noted to have a normal range of motion, and no tenderness.  The Veteran was reported that he was self-employed.  The clinician assessed that the Veteran's pain had severely impaired his functioning and life style.  

In a December 2006 buddy statement, the Veteran's wife reported that the Veteran's back pain increased, and his ability to perform daily tasks decreased, over the last year-and-a-half.  His pain was such that "narcotics," exercise, and bed rest provided "little to no" relief.  He would "[fight] to deal with his daily pain," and his temperament had become "almost unbearable."  He was unable to play with his two-year-old son, as he was physically limited.  He experienced pain every day.  On good days he was "just there," but on most days he struggled to get of bed and go throughout his day.  He missed an average of two-to-three days of work a week due to back pain.  

In an August 2007 VA primary care note, the Veteran complained of almost constant pain that ranged from six to nine out of 10 that sometimes limited his ability to work.  The Veteran had a full range of active motion with minimal pain, and no tenderness to palpation.  

In a December 2007 VA pain clinic note, the Veteran reported that his back was constantly stiff and sore.  The pain fluctuated daily, and increased with walking and decreased with lying down, as well as transiently with massage.  He took two to five Vicodin a day with "minimal" relief.  He reported that he was self-employed.  His gait was normal and range of motion testing showed full flexion and extension, with pain noted with both movements.  Pain on extension was greater than with flexion.  

In a January 2008 VA pain clinic note, upon examination the Veteran's back was found without atrophy, asymmetry, erythema, and swelling.  He had no signs of infection, or structural abnormalities.  He was noted to have full active and passive range of motion.  

In a May 2008 VA chiropractic care note, the Veteran complained of back pain.  His pain was constant, but its intensity varied.  He used to have relief by lying down.  He had difficulty sleeping, and he tossed and turned.  He was unable to sleep on his back, and laid on his side with a pillow between his knees.  He was independent with activities of daily living and did not need assistance with these.  He did not use assistive walking devices.  There were no gross abnormalities with his gait.  He had normal forward flexion.  Extension was 30 degrees with pain at 25 degrees.  Right and left lateral flexion was 30 degrees without pain.  Right rotation was 30 degrees without pain, and left rotation was 30 degrees with pain at 25 degrees.  The Veteran was able to rise from his chair without difficulty.  Straight leg raise was 60 degrees.  The clinician noted that there was some limitation in active motive and poor tolerance for flexion/extension and left rotation.  The Veteran was found to have relief when placed in a position that reduced lumbar disc loading pressure off the L4 to L5 and L5 to S1.  The Veteran was noted as owning his own carpet cleaning business. 

In an April 2008 VA pain clinic note, the Veteran complained of constant, "squeezing," and twisting pain that was worse by noon.  He was noted to have a decrease in passive range of motion secondary to pain.  

In the April 2008 VA Form 9, the Veteran stated that his current and past medical evaluations showed that his back condition was chronic, and that his pain had worsened.  

In a June 2008 VA medical record, the Veteran complained of incapacitating pain.  Opioid treatments failed as they caused migraines.  The Veteran sought to continue Vicodin as he was "basically bed-bound" due to pain.  The clinician's impression was that the Veteran had intractable chronic low back pain, failing most, if not all, therapies available at the VA and pain clinic. 

In a July 2008 VA pain clinic note, the Veteran complained of a pinching sensation of the low back and that his left leg also would buckle.  He was able to ambulate without an assistive device.  He was found to have a full range of motion with mild pain.  Upon review of imaging studies, he was assessed with facet arthropathy, myofascial component, less likely degenerative disc disease.  He was noted to have an interim mild worsening findings at L4 to L5 and L5 to S1 with nerve root impingement.  He was noted as owning his own business. 

In a September 2008 VA pain clinic note, the Veteran complained of back pain that had not changed for two months.  His range of motion was limited due to pain.  His gait was noted as antalgic.  The clinician noted that the Veteran's current pain symptoms appeared to be managed with the current regimen of Vicodin and ibuprofen.  His pain was assessed to be related to myofascial pain, facet arthropathy and neural foraminal stenosis, and mild degenerative disc disease.  His overall muscle weakness was noted as likely secondary to back pain.  

In a March 2010 VA pain clinic note, the Veteran complained of an aching and stabbing pain.  His range of motion was intact.  In March 2010 VA pain clinic notes, the Veteran denied radiation of the pain or any associated numbness, tingling, weakness, bowel/bladder dysfunction, or saddle anesthesia.  There were no focal findings of the lower extremities.

In the November 2010 VA spine examination, the Veteran complained of constant, localized, and severe low back pain.  This pain could be exacerbated by physical activity, and was relieved with rest and Vicodin.  During flare-ups, he experienced functional impairments of weakness, and limitation of movement of the joints.  Overall his functional impairment was noted as a decrease in ambulation, standing, running, and prolonged physical activities.  His walking was limited, on average, to 100 yards.  It took him 10 minutes to accomplish this.  He has not fallen due to his low back disability.  He had symptoms of stiffness, fatigue, weakness, spams, and decreased motion.  In the last 12 months his back condition did not result in incapacitation, and he has never been hospitalized for it.  He reported that he was diagnosed with degenerative arthritis of the spine, disc degeneration at L4 to L5, and facet arthritis at L4 to S1.

Upon physical examination, the Veteran's posture was within normal limits.  His gait was antalgic due to pain.  He did not require a device to ambulate, but his walking was unsteady.  He was not shown to have any radiating pain on movement.  He had a muscle spasm along the lumbosacral spine, along with guarding, which produced the Veteran's abnormal gait.  The Veteran had tenderness and guarding along the lumbosacral spine.  The contour of the spine was not preserved due to tenderness and guarding.  The VA examiner observed muscle weakness, but noted that muscle tone and musculature were normal.  Bilateral straight leg testing was positive.  There was no atrophy of the limbs, and no ankylosis of the thoracolumbar spine.  Range of motion testing showed flexion of 50 degrees with pain at that point for initial and repetitive testing.  Extension was 15 degrees with pain at that point for initial and repetitive testing.  Right and left lateral flexion was 15 degrees with pain at those points for initial and repetitive testing.  Right and left rotation was 15 degrees with pain at those points for initial and repetitive testing.  The VA examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The VA examiner noted that the Veteran's disability had progressed due to anatomical and degenerative changes that had progressively worsened over time.  He was diagnosed with intervertebral disc syndrome that most likely involved the sciatic nerve, affecting both sides of the body.  The effects of the Veteran's low back disability on his usual occupation were decreases in ambulation, standing, running, and prolonged physical activities.  The effects of the condition on the Veteran's daily activities were a decrease in ambulation, standing, running and prolonged physical activities.  

In the November 2010 VA spine examination, the VA examiner found that the Veteran's lumbar spine sensory function was impaired.  There was no lumbosacral motor weakness.  At L4 there was a sensory deficit of the bilateral thighs, front legs, and medial legs.  And L5 there was a sensory deficit of the bilateral lateral legs.  At S1, the Veteran had a sensory deficit of the bilateral back of the thighs and lateral legs.  Bilateral knee jerk was + 2, and ankle jerk was +2.  It was noted that the bilateral extremities showed no signs of pathologic reflexes, and examination revealed normal cutaneous reflexes.  There were signs of lumbar intervertebral disc syndrome and, with the most likely peripheral nerve affected being the sciatic nerve.  

In a December 2010 VA pain clinic note, the Veteran denied radiating pain, numbness, tingling, or muscle weakness of the bilateral legs.  His deep tendon reflexes were +2 bilaterally for the Achilles and patella tendons.  His muscle tone appeared to be within normal limits, and his strength was bilaterally normal.  His sensation to light touch was intact and his gait was normal.  He was assessed with no neurological signs or symptoms. 

In a May 2012 VA pain clinic note, the Veteran complained of low back pain.  His gait was normal.  In an August 2012 VA pain clinic note, the Veteran complained of low back pain.  His extension was mildly limited.  He was tender to palpation over the bilateral lumbar paraspinal muscles.  His muscle strength was bilaterally normal.  His gait was normal.  He was assessed with degenerative disc disease, lumbar spondylosis, facet arthropathy, and myofascial pain.  

In a May 2012 VA inpatient note, the Veteran underwent a medial branch radiofrequency ablation.  Upon review of systems, the Veteran did not have numbness or weakness.  He experienced pain of the back and knees.  His muscle strength was normal bilaterally.  Deep tendon reflexes were bilaterally +1 for patella and 0 for Achilles tendons.   The Veteran had normal sensation to light touch.  

In a May 2012 VA pain clinic note, the Veteran complained of low back pain.  A review of systems was negative for numbness.  Muscle strength was bilaterally normal.  He had a normal gait.  

In a June 2012 VA pain clinic note, the Veteran complained of an intermittent back pain.  A review of symptoms found no numbness.  His muscle strength was normal bilaterally.  Deep tendon reflexes were +2 of the bilateral patella and Achilles tendons.  He had normal sensation to light touch bilaterally.  

In an August 2012 VA pain clinic note, the Veteran complained of low back pain.  Upon a review of symptoms, there was no new numbness or tingling.  His muscle strength was bilaterally normal.  His gait was normal.  

In an October 2012 VA pain clinic note, the Veteran complained of midline low back pain.  Upon examination, there was one palpable area of muscle spasms bilaterally near the thoracolumbar junction.  He was tender to palpation over the interspinous ligament in the lumbar region.  His muscle strength was bilaterally normal.  He had a full range of motion with pain upon extension and hypermobility of the lumbar spine.  He was not found to have focal weakness, focal sensory loss, or experienced recent falls.  His muscle strength was bilaterally normal.  

In the October 2012 VA back examination, the Veteran complained of continued worsening pain of his back, despite treatment that included epidural injections and facet blocks.  He had flare-ups of pain that limited activities such as prolonged sitting, standing, walking, repetitive bending, and heavy lifting. 

Upon physical examination, forward flexion was 75 degrees with objective painful motion starting at 60 degrees.  Extension was 20 degrees with objective painful motion staring at 10 degrees.  Right and left lateral flexion was 30 degrees, with objective painful motion staring at 15 degrees.  Right and left lateral rotation was 30 degrees, with objective painful motion staring at 15 degrees.  The Veteran was able to perform repetitive-use testing.  Upon repetitive-use testing forward flexion was 60 degrees, extension was 10 degrees, right and left lateral flexion was 15 degrees, and right and left lateral rotation was 15 degrees.  The Veteran had additional limitation in range of motion following repetitive-use testing.  His functional loss was noted as: less movement than normal; pain on movement; and interference with sitting, standing and/or weight-bearing.  He had localized tenderness/pain to palpation of the joints and/or soft tissues of the back.  He was not found to have guarding or muscle spasm.  The VA examiner found that the impact of the Veteran's low back disability on his ability to work was impaired prolonged sitting, standing, walking, repetitive bending, and heavy lifting.  It was noted that the Veteran's posture and gait were within normal limits.  

In the October 2012 VA back examination, the Veteran complained of continued worsening pain of his back, despite treatment that included epidural injections and facet blocks.  He had flare-ups of pain that limited activities such as prolonged sitting, standing, walking, repetitive bending, and heavy lifting. 

Upon physical examination, the Veteran's hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension were bilaterally normal.  He did not have muscle atrophy.  His deep tendon reflexes and sensation to touch were bilaterally normal.  He was not found to have any radicular pain or any other signs or symptoms due to radiculopathy.  He was not found to have any other neurological abnormalities or findings related to his low back disability.  He was not found to intervertebral disc syndrome.  He did not use any assistive devices to aid in ambulation.  The VA examiner did not find any additional pertinent physical findings, complications, conditions, signs, or symptoms.  Likewise there were no other significant diagnostic findings or results.  It was noted that no imagining studies were performed at this examination; however the VA examiner noted that he relied upon the November 2010 VA examination's findings.  The VA examiner found that the impact of the Veteran's low back disability on his ability to work was impaired prolonged sitting, standing, walking, repetitive bending, and heavy lifting.  It was noted that the Veteran's posture and gait were within normal limits.  

In a January 2013 VA pain clinic note, the Veteran complained of pain that he rated as eight out of 10.  A review of symptoms was negative for joint pain, focal weakness, focal sensory loss, and recent falling.  His gait was non-antalgic, and bilateral lower extremity strength was normal.  Sensation was intact, and his patella and Achilles tendon reflexes were bilaterally +1.  

In a March 2013 VA pain clinic note, the Veteran complained of pain that he rated as eight out of 10.  He has a very active job with his carpet business, and was in bed all last weekend due to pain.  A review of symptoms was negative for joint pain, focal weakness, focal sensory loss, and recent falling.  His gait was neutral, and bilateral lower extremity strength was normal.  Sensation was intact, and his patella and Achilles tendon reflexes were bilaterally +2.  

In a March 2013 VA pain clinic note, the Veteran complained of pain.  He has a very active job with his carpet business, and was in bed all last weekend due to pain.  Lumbar flexion and extension were noted as full.  Lumbar lateral flexion was noted as full/decreased to the right and left.  His gait was neutral, and bilateral lower extremity strength was normal.  

In an April 2013 VA pain clinic note, the Veteran complained of recent exacerbation of pain symptoms.  Upon examination, range of motion of the lumbosacral spine was decreased in all directions, particularly extension and left lateral rotation.  The Veteran's gait was normal.  

In a June 2013 VA physical therapy note, the Veteran complained of recently exacerbated low back pain.  He did not note significant radiculopathic pain.  His symptoms were exacerbated by prolonged standing and walking.  They were partially alleviated by rest and analgesic medication.  His strength was normal in the bilateral legs, except for the bilateral hip flexors which were assessed as 4/5.  

In a June 2013 VA physical therapy note, the Veteran complained of recently exacerbated low back pain.  Upon examination, the Veteran's range of motion was within functional limits with pain at all end range motions.  

In an August 2013 VA pain clinic note. the Veteran complained of bilateral SI joint pain.  Upon examination, he had full lumbar flexion and extension with slight pain upon extension.  He had a normal gait without assistive devices.  

In an August 2013 VA pain clinic note, the Veteran complained of bilateral SI joint pain.  He denied weakness and saddle numbness.  He had a normal gait without assistive devices.  He had normal strength, and normal light touch sensation.  In a September 2013 VA physical medicine note [VVA CAPRI 11/19/2014 pg. 84/251], the Veteran complained of a tingling sensation from his buttocks to diaphysis of his posterior left thigh as of the night before.  Reflexes were +2 bilaterally for patella and Achilles tendons, and his lower extremity strength was bilaterally normal.  

In a September 2013 VA physical medicine note, the Veteran complained of bilateral SI joint pain.  Upon examination, his spine had normal alignment without obvious deformity.  He had full flexion, extension, and lateral bending.  He experienced minor pain with back extension in the L2 to L4 region.  

In a November 2013 VA medical record, the Veteran complained of constant low back and bilateral lower extremity pain.  Upon examination, his forward flexion and extension were limited.  He owned his own carpet company and worked full time.  

In a November 2013 VA medical record, the Veteran complained of constant low back and bilateral lower extremity pain.  His pain was described as squeezing, twisting, and heavy with shooting pains.  In the last three weeks, the Veteran experienced bilateral lower extremity numbness and tingling, left greater than the right, with left-side symptoms radiating all the way to his foot and big toe.  He denied saddle anesthesia, sudden weakness, or recent falls.  Sensation was intact to the bilateral lower extremities.  Bilateral deep tendon reflexes of the patella and Achilles were +2.  The clinician referred the Veteran for an EMG due to his reported radicular symptoms.  It was noted that he owned his own carpet company and worked full time.  

In a January 2014 VA EMG consultation, the Veteran complained of bilateral numbness radiating from the posterior thigh to foot, greater in the left than right, since October 2013.  It was noted that the EMG study was limited due to the Veteran's inability to tolerate the full examination, as such the clinician tested the most "high-yield/key" muscles.  The clinician concluded that the study results were normal.  There were not active or chronic neuropathic findings.  There was no electro diagnostic evidence of active or chronic lumbosacral radiculopathy as explanation for the Veteran's described symptoms.  The clinician noted that an EMG study may show normal results where sensory fibers are compromised in isolation, or if the root lesion is purely demyelinating without axonal loss.  In January 2014, an EMG was conducted and the results were normal.  Prolotherapy relieved 75 percent of his pain.  Reflexes of the bilateral knees and ankles was +2. 

In a February 2014 VA ER note, the Veteran complained of lower extremity parathesias that had been ongoing for months.  He denied saddle anesthesia.  In the triage note from this visit, the Veteran complained that his arms and legs were weak and numb.  Upon a review of systems, the Veteran was not found to have focal deficits.  His gait, lower extremity strength, and reflexes were normal.  His sensation was found to be intact.  In a VA psychiatry note from this month, the Veteran reported that besides his back pain, he had numbness in both legs, and his arms felt weak.  He could not stand for more than a few minutes. 

In a February 2014 VA pain clinic note, the Veteran complained of pain across his low back, with no specific radiation of pain to the legs.  He experienced numbness down the backs of both legs, and generalized whole body weakness.  

In a February 2014 VA pain clinic note, the Veteran complained of pain across his low back.  His range of motion was limited in all planes secondary to pain.  In a March 2014 VA pain clinic note, the Veteran complained of pain across his lower back.  Upon examination, his range of motion was limited in all planes due to pain.  

In a March 2014 VA pain clinic note, the Veteran complained of pain across his lower back.  There was no specific radiation of pain into the legs, but he had numbness to his lateral ankles.  Reflexes of the bilateral knees and ankle were normal.  His light touch sensation was intact.  Review of a January 2014 EMG study showed that there was no electrodiagnostic evidence of active or chronic lumbosacral radiculopathy.  Upon review of an MRI study, the Veteran was noted to have slight interval progression of chronic degenerative changes at L3 to L4.  

In a March 2014 VA pain clinic note, the Veteran complained of pain across his lower back.  There was no specific radiation of pain into the legs, but he had numbness to his lateral ankles.  Reflexes of the bilateral knees and ankle were normal.  His light touch sensation was intact.  

In a June 2014 VA pain clinic note, the Veteran complained of low back pain for the last three days.  The pain was described as aching and sharp, and affected his entire body.  He rated it an eight out of 10, and he denied any radiating symptoms.  Reflexes of the bilateral knees and ankle were normal.  His light touch sensation was intact.  He stated that after prolotherapy he was able to be active and live a normal life.

In a June 2014 VA pain clinic note, the Veteran complained of low back pain for the last three days.  He felt fatigue and weakness due to pain.  Upon examination, his range of motion was limited in all planes due to pain.  In a September 2014 VA pain clinic note, the Veteran complained of increased pain following a prolotherapy injection.  He had an antalgic gait, favoring the right leg over the left.  He had a full range of motion with pain upon extension and lateral bending.  

In a September 2014 VA pain clinic note, the Veteran complained of increased pain following a prolotherapy injection.  A review of symptoms was negative for joint pain, focal weakness, focal sensory loss, and recent falling.  He had an antalgic gait, favoring the right leg over the left.  He was tender to palpation over the L5 interspinous ligament, and the bilateral pelvic brim.  His bilateral lower extremity strength was normal.  Sensation was intact, and his patella and right Achilles tendon reflexes were bilaterally +2, but his left Achilles reflex was absent.  

In a June 2015 VA medical record, the Veteran complained of constant achy pain in the low back and right SI joint.  He denied radiation and saddle anesthesia.  Facet loading and the crossed straight leg test were negative.  His muscle strength was bilaterally normal, his sensation was intact as to light touch, and the bilateral patellar and Achilles deep tendon reflexes were +2 bilaterally.  He was treated with prolotherapy. 

In a June 2015 VA medical record, the Veteran complained of constant achy pain in the low back and right SI joint.  He was noted to have a normal gait and range of motion within normal limits.  

At the October 2015 hearing, the Veteran testified that since the 2012 VA examination, his pain symptoms have worsened.  He experienced sporadic flare-ups of pain that were not alleviated by medication.  His back would "lock up," and he testified that he was as "stiff as a board" at the hearing.  The Veteran's representative stated that the Veteran experienced symptoms of abnormal gait.  He requested that the Board consider extraschedular ratings, due to the Veteran's symptoms of fatigue, weakness, lack of endurance, and incoordination.  It was noted that the Veteran sometimes used a back brace. 

In an October 2015 VA pain clinic note, the Veteran complained of a constant, "back-squeezing" and achy pain of the back and sharp pain of the right leg.  He was reported to have limited flexion.  

At the October 2015 hearing, the Veteran testified that his pain had worsened since the 2012 VA examination.  He experienced pain every day.  By noon of each day he was "done" due to pain, and had to take a nap.  Many times on the weekend he did not get out of bed, and reported that he now spends more time in bed.  Medications provided marginal pain relief.  His pain affected his sleep.  He would toss and turn, and would get up approximately six times a night to walk outside.  He experienced sporadic flare-ups that were not stopped by medication.  He experienced pain throughout his body.  He explained that it felt like he had 100 lbs. on his shoulders.  When he was at work, he would run at "100 percent."  He owned and ran a carpet cleaning and construction clean-up business since 2005.  He would find jobs and manage workers at job sites.  He worked less than 40 hours a week because he was in bed in the afternoon.  He worked between 15 to 40 hours a week, and hypothesized that he worked an average of 25 to 30 hours a week throughout the year.  He was unable to lift objects at work.  His pain made it difficult to find new customers.  His representative advised that the Veteran experienced radicular symptoms. 

In an October 2015 VA pain clinic note, the Veteran complained of a constant, "back-squeezing" and achy pain of the back and sharp pain of the right leg.  He requested back injections, and reported that overall this treatment helped control his pain for several months at a time, but did not totally alleviate the pain.  He noted that his pain occasionally radiated to left leg, and that he experienced leg numbness.  His pain was "provoked" by prolonged standing or sitting and walking up the stairs.  He was independent with his activities of daily living and had a normal gait.  A review of systems found that the Veteran did not have focal weakness, focal sensory loss, or experienced recent falling.  The strength of his bilateral lower extremities was normal.  His deep tendon reflexes were +2 bilaterally for the patella and + 1 bilaterally for the Achilles.  His sensation was intact.

In an October 2015 buddy statement, the Veteran's Wife reported that the Veteran's back pain was debilitating.  He had "some level" of back pain when she first met him in 1997.  He goes to VA for prolotherapy, takes ibuprofen daily, regularly uses the pool, and occasionally to get a massage.  Prescription drugs have not worked for his back pain symptoms.  For about 12 weeks out of the year he was not in constant pain.  These episodes normally followed prolotherapy treatment.  Otherwise he can be in bed for one-to-three days without getting up except for the restroom.  He normally is in pain every day.  When he returns home, he is either on the couch or on the bed.  Many days he will not answer the phone due to being "focused on the pain."  His pain prevents him from physical interactions with his son, and made him "cranky."  His pain made him moody, and he walked, looked, and acted at least 20 years older than his age.  

In an October 2015 VA pain clinic note, the Veteran complained of a constant, "back-squeezing" and achy pain of the back and sharp pain of the right leg.  He requested back injections, and reported that overall this treatment helped control his pain for several months at a time, but did not totally alleviate the pain.  He noted that his pain occasionally radiated to the left leg, and that he experienced leg numbness.  He was independent with his activities of daily living and had a normal gait.  A review of systems found that the Veteran did not have focal weakness, focal sensory loss, or experienced recent falling.  The strength of his bilateral lower extremities was normal.  

In a February 2016 VA pain clinic note, the Veteran complained of a constant, "back-squeezing" and achy pain of the back and sharp pain of the right leg.  He noted that his pain occasionally radiated to the left leg, and that he experienced leg numbness.  His pain was "provoked" by prolonged standing or sitting and walking up the stairs.  He was independent with his activities of daily living and had a normal gait.  Review of systems found that the Veteran did not have focal weakness, focal sensory loss, or experienced recent falling.  He was tender to palpation from L3 to L5, the L5 to S1 interspinous ligament, and the right sacroiliac joint.  The strength of his bilateral lower extremities was normal.  He was assessed with interspinous ligament pain and sacroiliac ligament pathology.  He was provided prolotherapy. 

In a February 2016 VA pain clinic note, the Veteran complained of a constant, "back-squeezing" and achy pain of the back and sharp pain on the right, He was independent with his activities of daily living and had a normal gait.  He experienced joint pain and was limited in flexion.  In a March 2016 VA medical record, the Veteran complained of increasingly disabling chronic low back pain.  He claimed that he spent most of the weekend in bed due to this pain.  He used many types of treatment, but with limited effect.  He was able to move all of his extremities, and ambulated without assistance. 

In a March 2016 VA medical record, the Veteran complained of increasingly disabling chronic low back pain.  He claimed that he spent most of the weekend in bed due to this pain.  He used many types of treatment, but with limited effect.  He was tender to palpation over the L3 to L5 spine, and right paraspinal muscles.  His straight leg raise was bilaterally negative.  He was able to move all of his extremities, and ambulated without assistance. 

In an April 2016 VA pain clinic note, the Veteran complained of severe low back pain.  The pain was noted as not associated with progressive weakness or other signs of nerve root compromise.  He was tender to palpation over the right sacroiliac joint, and the L5 to S1 interspinous ligament.  In a VA telephone triage note from this month, the Veteran complained of worsening non-radiating pain.  He claimed that he spent most of the weekend in bed due to this pain.  He used many types of treatment, but with limited effect. 

In a May 2016 VA primary care note, the Veteran complained of a squeezing/constant/non-radiating pain that was unchanged but was had increased in intensity.  This pain interfered with his ability to work.  He denied saddle anesthesia, sensory changes generally, and weakness.  He was able to move all of his extremities and ambulated without assistance.  He was tender to palpation over the L3 to L5 spine, and had a negative straight leg raise.  His neurological systems were grossly intact, and he was able to move all of extremities spontaneously.  

In a May 2016 VA primary care note, the Veteran complained of a squeezing/constant/non-radiating pain that was unchanged but was had increased in intensity.  This pain interfered with his ability to work.  He was able to move all of his extremities and ambulated without assistance.  Review of an April 2016 X-ray showed normal lordotic curvature, with no evidence of significant spondylolisthesis.  There was no evidence of osseous fractures, dislocations, or subluxations.  The intervertebral disc spaces and sacroiliac joints were within normal limits.  There was no evidence of significant degenerative or acute lumbar spine osseous disease.  In an April 2013 VA pain clinic note, the Veteran complained of recent exacerbation of pain symptoms.  He did not note significant radiculopathic pain.  His symptoms were exacerbated by prolonged standing and walking.  They were partially alleviated by rest and analgesic medication.  The clinician noted that the Veteran had undergone a radiofrequency neuroblation of the lumbar medial branch nerves on the right in May 2012.  Sensory and motor examination revealed no significant abnormality, and strength was normal in the lower extremities.  Deep tendon reflexes were +2 in the lower extremities.

In a June 2016 VA primary care note, the Veteran complained of constant, non-radiating pain.  He did not sleep well, was tired during the day, and took multiple naps.  He denied saddle anesthesia and weakness.  A review of systems showed +2 pulses throughout.  He was tender to palpation over the L3 to L5 spine, and had a negative straight leg raise.  His neurological systems were grossly intact, and he was able to move all of extremities spontaneously.  

In June and August 2016 VA pain clinic notes, the Veteran complained of frequent low back pain.  He experienced numbness and tingling down his left leg.  His pain was provoked by "anything."  His alleviating factor was to work out.  He also took naps in the afternoon due to pain symptoms.  A review of systems was negative for joint pain, focal weakness, focal sensory loss, and a history of falling.  He was tender to palpation over L3 and L4, the bilateral sacroiliac joint, and the L5 to L6 interspinous ligament.  His bilateral lower extremity muscle strength was normal.  Sensation was intact over the bilateral lower extremities.  

In a June 2016 VA primary care note, the Veteran complained of constant, non-radiating pain.  He did not sleep well, was tired during the day, and took multiple naps.  He was able to move all of extremities spontaneously.  In June and August 2016 VA pain clinic notes, the Veteran complained of frequent low back pain.  His range of motion was intact.  

In the August 2016 VA spine examination, the Veteran complained of constant low back pain.  Upon physical examination, the Veteran's forward flexion was 30 degrees; extension was 10 degrees; right and left lateral flexion were 15 degrees; and right and left lateral rotation were 30 degrees or greater.  His abnormal range of motion was caused by pain that limited his bending, twisting, and turning.  Pain was noted upon forward flexion, extension, and right and left lateral flexion.  There was no evidence of pain on weight bearing.  He had moderate tenderness/pain up palpation of the paraspinals.  The Veteran was able to perform repetitive use testing, and he experienced additional loss of motion upon completion of same.  Forward flexion was 20 degrees; extension was 10 degrees; right and left lateral flexion was 15 degrees; and right and left lateral rotation were 30 degrees or greater.  After this testing the Veteran experienced function limitations of pain and fatigue.  Range of motion related to function limitations was the same as in the repetitive use testing.  At the time of examination, the Veteran was not experiencing a flare-up.  Functional limitations associated with flare-ups were pain and fatigue.  Range of motion associated with flare-ups was noted as the same as repetitive use testing.  The Veteran did not have guarding or muscle spasm of the back.  His localized tenderness did not result in an abnormal gait or spinal contour.  He was found to have less movement than normal.  He did not have ankylosis, or intervertebral disc syndrome.  He did not use assistive devices to ambulate.  The functioning of the low back was not so diminished that amputation with prosthesis would equally serve the Veteran.  The VA examiner did not find any other pertinent findings related to the Veteran's low back disability.  Review of imaging studies found arthritis, and review of a March 2014 MRI showed slight interval progression of chronic degenerative changes at L3 to L4.  The VA examiner noted that the Veteran's low back disability impacted his ability to work by limiting his ability to bend, tilt, and twist his torso.  He was only able to occasionally to perform heavy lifting.  The Veteran was able perform activities of daily living such as walking, transporting himself from once place to another, eating, and using the restroom.  

In the August 2016 VA spine examination, the Veteran complained of constant low back pain.  He claimed that his pain had worsened, that he felt that his nerves were pinched, and he experienced occasional muscle flare-ups.  Twice a month he experienced shooting nerve pain in his left leg that goes to the bottom of his foot that last for approximately three days.  He was unable to go to restaurants or movie theaters due to pain when he sat, and he could not walk much.  He had flare-ups of pulsating pain.  When flare-ups occurred, he had to lie down.  Upon examination, muscle strength testing found normal strength bilaterally for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran was not found to have muscle atrophy.  Deep tendon reflexes were normal in the bilateral ankles and knees.  Sensation to light touch was normal in the bilateral upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Bilateral straight leg testing was negative.  The Veteran was not found to have radicular pain or any signs or symptoms of radiculopathy, or other neurological abnormalities related to the low back.  He did not have intervertebral disc syndrome.  The Veteran was able perform activities of daily living such as walking, transporting himself from once place to another, eating, and using the restroom.  The VA examiner noted that while the Veteran made subjective complaints that were consistent with radiculopathy, there was no objective evidence of same during the examination.  It was further noted that although the Veteran had previously been rated for a neurological deficit of the bilateral lower extremities, there were no objective finding that they were attributable to a neurologic pathology related to the lumbar spine.  The VA examiner opined that, upon review of the record, that the Veteran's service-connected bilateral neurological deficit was likely resolved.  

In September 2016 VA pain clinic note, the Veteran complained of low back pain.  A review of systems was negative for joint pain, focal weakness, focal sensory loss, and a history of falling.  He was tender to palpation over the L3 and L4 spinous process.  His gait was normal, deep tendon reflexes of the bilateral Achilles and patellar tendons was +2, and his bilateral lower extremity muscle strength was normal.  Sensation to light touch was intact over the bilateral lower extremities. 

In a March 2017 VA medical record, it was noted that the Veteran had a full range of motion of the spine. 

In a May 2017 VA pain clinic note the Veteran complained of low back pain.  He had intermittent radiating numbness and tingling down both legs to the feet for four months.  He also experienced a burning pain in the lateral knees when he kneeled.  Upon physical examination, he was tender to palpation over the L4 to L5 and L5 to S1 interspinous ligament, and had mild tenderness of L3 to L4 and the bilateral lumbar paraspinals.  He had normal strength.  His reflexes were symmetric, and straight leg testing was negative.  The clinician opined that the Veteran's left knee pain was likely due to peroneal neuropathy at the fibular head from compression while kneeling.

In a June 2017 VA medical record, the Veteran underwent an MRI.  The clinician's impression was that, with the exception of mild progression of disc height loss and desiccation at L3 to L4 and L5 to S1, there was no change since 2013.  He had no new symptoms, and his pain was controlled by prolotherapy.  He did not have saddle anesthesia, new sensory changes, or new weakness.  

C. Analysis

Upon consideration of the foregoing, the Board finds that a rating in excess of 20 percent is not warranted for the period on appeal prior to August 10, 2016, as the criteria for a higher rating are not met.  During this period, the Veteran was not shown to have forward flexion of the spine of 30 degrees or less, or ankylosis.  A higher rating is not warranted even with consideration of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Notably, in the November 2010 VA spine examination was shown to have forward flexion of 50 degrees with pain at that point, and in the October 2012 VA examination, the Veteran was noted as having objective painful motion starting at 60 degrees of forward flexion.  VA treatment records show similar findings over this period.  As such, a rating in excess of 20 percent is not warranted for the period on appeal prior to August 10, 2016.  

Additionally, the Board finds that a rating in excess of 40 percent is not warranted for the period on appeal starting from August 10, 2016.  In order to meet the criteria for a 50 percent rating, the Veteran must have unfavorable ankylosis of the entire thoracolumbar spine.  The medical record does not show that the Veteran has ankylosis of the lumbar spine, and a March 2017 VA medical record shows that the Veteran had a full range of motion.  As such, a rating in excess of 40 percent is not warranted from August 10, 2016.  

The Board further concludes that higher ratings than these cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as there is no evidence of incapacitating episodes of intervertebral disc syndrome as defined by Note (1) to Diagnostic Code 5243.  Notably, the Veteran was only diagnosed with intervertebral disc syndrome in the November 2010 VA examination, with the most the following VA examinations, including the most recent VA examination in August 2016, finding that the Veteran did not have intervertebral disc syndrome.  Regardless, consideration of increased ratings on the basis of intervertebral disc syndrome is not warranted. 

The Veteran is separately rated for radiculopathy at 10 percent for each lower extremity.  The Veteran's service-connected bilateral lower extremity neurological deficits are rated under the sciatic nerve impairment criteria found in 38 C.F.R. § 4.124s, Diagnostic Code 8520.  His symptoms of pain, numbness and tingling do not more nearly approximate moderate, or more severe, incomplete paralysis with respect to either lower extremity.

The Board acknowledges that the Veteran made subjective sensory complaints during the period on appeal, and that at times was noted to have decreased muscle strength and reflexes.  A higher rating is not warranted, however, as the evidence shows mild impairment throughout this period.  This is because records during the period on appeal showed sensory complaints, at times intermittent, with generally normal, or close to normal, strength and reflexes.  Moderate incomplete paralysis was not shown during this time period, as reflected by a number of symptoms that were normal or almost normal during this time period, without significant prolonged or more serious symptomatology.  Further, the Veteran was found to not have radicular symptoms or radiculopathy at the October 2012 and August 2016 VA spine examinations, and no neuropathic findings were made at the January 2014 VA EMG consultation.  As such, a higher rating for right and left leg neurological deficits is not warranted.  

In summation, the preponderance of the evidence is against greater benefits for lumbar spine disability than those indicated herein.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has considered whether the claims file raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran has reported throughout the period on appeal that he has been running his own business where he manages employees.  As such, TDIU is not for consideration.  


ORDER

A rating in excess of 20 percent for a low back disability prior to August 10, 2016, and in excess of 40 percent from that date, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


